Atkinson, Justice.
1. In a suit against a guardian and the surety on his bond, for an accounting in relation to a fund that the guardian had received and deposited with the surety for his protection in going upon the bond, and for receiver to collect the fund and make distribution under orders of the court, an allegation that the petitioner was administrator upon the estate of the ward was subject to special demurrer on the ground that it did not state the date of the death of such person, or by what court the .petitioner was appointed administrator; and an amendment alleging only that the petitioner was '“the bodily heir” of the ward was insufficient to meet the grounds of special demurrer; and in *633the absence of further amendment the court did not err in sustaining the demurrer and dismissing the action.
No. 11157.
July 1, 1936.
Q. N. Davie, J. F. Kemp, and H. T. Golightly, for plaintiff.
Arnold, Gambrell & Arnold, for defendants.
2. It is unnecessary to deal with the exceptions to the judgment relating to other grounds of demurrer. But it is directed that the rulings of the trial court, other than as dealt with above, be vacated without prejudice to either party.

Judgment affirmed, with direction.


All the Justices concur, except Russell, O. J., who dissents.